Case 2:20-cv-10491-BAF-EAS ECF No. 10 filed 09/21/20                   PageID.54      Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

FAIR HOUSING CENTER OF
SOUTHEAST & MID MICHIGAN, INC.,

       Plaintiff,                                            Civil Action No. 20-CV-10491

vs.                                                          HON. BERNARD A. FRIEDMAN

ERIE INVESTMENTS NO. 15, LLC, and
MICHAEL O’LYNNGER,

      Defendants.
___________________________________/

                          OPINION AND ORDER GRANTING
                    PLAINTIFF’S MOTION FOR ALTERNATE SERVICE

               This matter is presently before the Court on plaintiff’s motion for alternate service

[docket entry 9]. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion

without a hearing. For the reasons stated below, the Court shall grant the motion.

               Plaintiff Fair Housing Center of Southeast & Mid Michigan, Inc. commenced this

action in February 2020. The complaint alleges that defendants Erie Investments No. 15, LLC,

and Michael O’Lynnger own and operate the Red Lion Apartments in Ypsilanti, Michigan,

where they have “a policy . . . of automatically excluding any prospective tenant . . . if a felony

appears on the prospective tenant’s background check.” Compl. ¶¶ 3, 7. This policy allegedly

affects prospective African-American tenants disproportionately, in violation of the Fair

Housing Act and the Elliott-Larsen Civil Rights Act. Id. ¶¶ 22, 56-72. Among other relief,

plaintiff seeks an injunction prohibiting defendants from enforcing their “No Felony Conviction

policy.” Id. p. 20.

               In July 2020, plaintiff filed a motion to extend the service period. Plaintiff
Case 2:20-cv-10491-BAF-EAS ECF No. 10 filed 09/21/20               PageID.55       Page 2 of 3




indicated in that motion that

              2. On March 2, 2020 counsel for the plaintiff mailed the summons
              and complaint to a process server (Exhibit 1; Affidavit of Pamela
              Donohue).

              3. Counsel for plaintiff’s office received notice from the
              process server that the individual defendant, who is also the
              corporation’s resident agent, was in South Carolina on vacation.

              4. The pandemic then hit, and the defendant Michael O’Lynnger,
              based on his communication with the process server, indicated that
              he could not return to Michigan because of the state’s lockdown
              due to the pandemic. He also informed the process server that he
              was trying to get back to Michigan and as soon as he was able to
              return, he would accept service of the summons and complaint.

Pl.’s Mot. to Extend Time to Serve the Summons and Compl. at 1. The Court granted this

motion and extended the service period until September 22.

              In the motion now before the Court, plaintiff’s counsel’s secretary avers that

              2. On March 2, 2020 I mailed . . . two copies of the Summons and
              Complaint to Lawyer’s Support Services, LLC in Commerce
              Michigan for them to serve Michael O’Lynnger, individually and
              as the resident agent of Erie Investments No. 15, LLC. I also
              mailed a copy of the Summons and Complaint by first class mail
              to the defendants.

              3. I spoke with the process server at Lawyer’s Support Services,
              LLC, on several occasions. He informed me that Mr. O’Lynnger
              was vacationing in South Carolina, that the lock down of Michigan
              due to the pandemic has made it difficult for him to return to
              Michigan, and that he would contact the process server when he
              was back in Michigan to take service of the documents.

              4. On July 30, 2020, I sent another agency, AGLS Process Serving
              & Court Services, all documents to be served on Mr. O’Lynnger
              personally, and as the resident agent of Erie Investments No 15,
              LLC.

              5. On August 14, 2020, I checked with the process server who
              stated, “he may be avoiding. The subject’s home is secured with

                                              2
Case 2:20-cv-10491-BAF-EAS ECF No. 10 filed 09/21/20                   PageID.56      Page 3 of 3




               an intercom/camera and huge gate at the front of his driveway, no
               response at the intercom. The gate has been open on 2 attempts but
               no response as there is also a camera doorbell, no response at the
               door. The server has left notes, no response yet.” (Exhibit 1) The
               process server also sent out for a postal check of Mr. O’Lynnger
               through the U.S. Postmaster, however no response from the post
               office has been returned to them so far.

Donohue Aff. ¶¶ 1-5. The process server has also submitted an affidavit detailing her repeated

efforts to serve defendants at O’Lynnger’s home address (4430 Dow Ridge Road, Orchard Lake,

Michigan) on five occasions, at various times of the day and evening, throughout August 2020.

               The Court is satisfied that plaintiff has made a diligent, good faith effort to serve

defendants personally and that alternate service, in a “manner reasonably calculated to give the

defendant[s] actual notice of the proceedings and an opportunity to be heard,” should be

permitted. Mich. Ct. Rule 2.105(I)(1). Accordingly,



               IT IS ORDERED that plaintiff’s motion for alternate service is granted. Plaintiff

may, within fourteen days of the date of this order, serve defendants with process by (1) mailing

a summons and a copy of the complaint, and a copy of this order, to each defendant by first class

mail, and (2) mailing a summons and a copy of the complaint, and a copy of this order, to each

defendant by certified mail, return receipt requested, and (3) tacking a summons for each

defendant and a copy of the complaint, and a copy of this order, onto defendant O’Lynnger’s

front door or, if the gate to the property is closed, onto the gate.



                                              s/Bernard A. Friedman
                                              BERNARD A. FRIEDMAN
Dated: September 21, 2020                     SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan



                                                 3
